COX, Judge
(concurring):
I write only to distinguish this case from United States v. Moore, 32 MJ 170, 173 (CMA 1991). Smith pleaded guilty to charges alleging his criminal conduct occurred within the statute of limitations. As Chief Judge Sullivan makes clear, the record supports those guilty pleas. Thus, unlike the complicated situation in Moore, there was no duty to seek a waiver from this appellant because there was nothing to waive. Further, I wish to make clear that efforts to obstruct state criminal proceedings are fully actionable under Article 134, *325Uniform Code of Military Justice, 10 USC § 934. In this case, the fact that the alleged sexual abuse had been reported to military authorities (or that a formal military investigation was subsequently commenced) was unnecessary to bring appellant’s obstruction activities within the ambit of Article 134. In light of Solorio v. United States, 483 U.S. 435, 107 S.Ct. 2924, 97 L.Ed.2d 364 (1987), there can be no distinction between obstructing federal or military prosecutions on the one hand and obstructing state prosecutions on the other hand, and there are no “strictures” in the Manual for Courts-Martial that purport to so limit the scope of the offense. Para. 96, Part IV, Manual for Courts-Martial, United States, 1984.